UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: November 30, 2011 Date of reporting period:November 30, 2011 Item 1. Reports to Stockholders. Annual Report Roosevelt Strategic Income Fund November 30, 2011 Investment Adviser The Roosevelt Investment Group, Inc. 317 Madison Avenue Suite 1004 New York, New York 10017 Phone: 800-829-4337 Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 5 INVESTMENT HIGHLIGHTS 7 SCHEDULE OF INVESTMENTS 9 STATEMENT OF ASSETS AND LIABILITIES 14 STATEMENT OF OPERATIONS 15 STATEMENT OF CHANGES IN NET ASSETS 16 FINANCIAL HIGHLIGHTS 17 NOTES TO FINANCIAL STATEMENTS 18 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 26 BASIS FOR TRUSTEES’ APPROVAL OF INVESTMENT ADVISORY AGREEMENT 27 NOTICE OF PRIVACY POLICY & PRACTICES 30 ADDITIONAL INFORMATION 31 Dear Shareholder: Fund Performance For the three-month period ended November 30, 2011, the Roosevelt Strategic Income Fund returned -1.00% for the Institutional class shares (Inception Date: August 31, 2011). For comparison purposes, the Barclays Capital U.S. Universal Bond Index returned 0.56% for the same period. After an initial start-up funding period lasting for the first several weeks of existence, the Fund began to track the broad benchmark of U.S. dollar denominated investment and non-investment grade sectors more closely with a slightly positive total rate of return performance. During the heightened international fiscal and economic stresses that dominated this period, the Fund was launched just as credit markets experienced a pronounced flight-to-quality trend away from most areas of higher perceived risk levels, especially those stemming from the Eurozone. These investment flows, in turn, primarily benefited the perceived safest credit sectors, like U.S. Treasuries as well as the highest rated corporate sectors. Market Overview Two opposing sets of circumstances have been at play over the recent past couple of months. On one hand, there have been increasing positive signs of domestic economic improvement. Recent data suggest that the U.S. economy may be turning steadily toward sustainable improvement. Reports of positive job creation, better-than-expected consumer sentiment, bottoming housing data, and strong retail holiday sales suggest that the U.S. credit markets may begin to anticipate an eventual reversal of the current accommodative Federal Reserve policy. On the other hand, severe sovereign debt uncertainty throughout the Eurozone has provided U.S. bond investors with benefits stemming from a steady demand for all U.S. dollar-denominated assets. Poised to break to either higher nominal interest rate levels following affirmation of an improving domestic economy or to an even lower interest rate environment in the wake of a potentially worldwide banking crisis, the Fund’s management stresses diversity of investments and remains nimble. Overall, portfolio liquidity has become an increasingly valuable attribute. Factors Affecting Performance The U.S. Treasury market, as measured by the Barclay’s U.S. Treasury Index, posted a strong three-month total rate of return of 1.67% during the quarter ended November 30th, while the sovereign debt sector lagged significantly, posting a startling -1.35% total return. And while the U.S. investment and non-investment grade corporate sectors were slightly positive for the period, 0.05% and 0.32%, respectively, all sub-sectors did not fare similarly. Financial sector prices were dragged down by potential exposure to sovereign and related-bank exposure and the sub-sector disappointed with a -2.11% total rate of return. The Fund’s portfolio benefitted from underweighting financial issuers which offset some of the relative difference between the Fund’s under exposure to the favored U.S. Treasury sector during the recent three-month period. Current Strategy As long as the Federal Reserve Board policymakers hold their short-term interest rate targets at near-zero levels, anchoring the short end of the yield curve, and pressure longer term interest rates to decline, then the rate gap between maturities should continue to provide a natural pricing dynamic that should benefit fixed income holdings between the two extremes. In addition to emphasizing intermediate-term issues, the Fund’s management will 3 continue to diversify currency exposure and seek attractive opportunities in the corporate credit sectors. In this regard, we continue to believe that the most profitable opportunities continue to present specifically in the high yield arena, where market price levels may be approaching full compensating value for potential default risks. Diversification of issuers as well as industry sectors will be monitored closely and individual company fundamentals are carefully followed. As long as core inflationary pressures remain low, we expect nominal interest rates to remain bound by U.S. fiscal policymakers to historically low levels for an extended time horizon. Higher yield levels should in such an environment provide a prime engine for earning competitive relative returns. We appreciate the trust you have placed with us and pledge to work hard as we endeavor to produce superior returns while seeking to control myriad investment risks, Sincerely, Arthur Sheer Portfolio Manager Past performance is not a guarantee of future results. Opinions expressed are those of Roosevelt Investment Group, Inc. and are subject to change, not guaranteed, and should not be considered a recommendation to buy or sell any security. Mutual fund investing involves risk. Principal loss is possible.International investing involves certain risks and increased volatility not associated with investing solely in the U.S. These risks include currency fluctuations, economic or financial instability, lack of timely or reliable financial information or unfavorable political or legal developments. There is no guarantee that the Fund will meet its objective. Bond prices are sensitive to changes in interest rates and a rise in interest rates can cause a decline in their prices. Investment by the Fund in lower-rated and non-rated securities presents a greater risk of loss to principal and interest than higher-rated securities. An investment in an exchange-traded fund (ETF) generally presents the same primary risks as an investment in a conventional fund (i.e., one that is not exchange traded) that has the same investment objectives, strategies, and policies. The price of an ETF can fluctuate up or down, and the Fund could lose money investing in an ETF if the prices of the securities owned by the ETF go down. In addition, ETFs may be subject to the following risks that do not apply to conventional funds: (i) the market price of an ETF’s shares may trade above or below their net asset value; (ii) an active trading market for an ETF’s shares may not develop or be maintained; or (iii) trading of an ETF’s shares may be halted if the listing exchange’s officials deem such action appropriate, the shares are delisted from the exchange, or the activation of market-wide “circuit breakers” (which are tied to large decreases in stock prices) halts stock trading generally. The Fund may use derivatives, which could cause the risk of losses due to the unexpected effect of market movements on a derivative’s price, or because the derivatives do not perform as anticipated, or are not correlated with the performance of other investments which they are used to hedge or if the Fund is unable to liquidate a position because of an illiquid secondary market. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.For a complete list of fund holdings, please refer to the Schedule of Investments section in this report. Diversification does not assure a profit nor protect against loss in a declining market. The Barclays Capital U.S. Universal Index represents the union of the U.S. Aggregate Index, the U.S. High-Yield Corporate Index, the 144A Index, the Eurodollar Index, the Emerging Markets Index, and the non-ERISA portion of the CMBS Index. Municipal debt, private placements, and non-dollar-denominated issues are excluded from the Universal Index. The only constituent of the index that includes floating-rate debt is the Emerging Markets Index. The Barclays Capital U.S. Treasury Index is an unmanaged index of public obligations of the U.S. Treasury with a remaining maturity of one year or more. One cannot invest directly in an index. This material must be preceded or accompanied by a prospectus. The Roosevelt Strategic Income Fund is distributed by Quasar Distributors, LLC. 4 ROOSEVELT STRATEGIC INCOME FUND Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, and (2) ongoing costs, including advisory fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (8/31/11 – 11/30/11). Actual Expenses The first line of the following table provides information about actual account values and actual expenses. In addition, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of exchange-traded funds or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example. The example includes, but is not limited to, advisory fees, fund administration and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you 5 ROOSEVELT STRATEGIC INCOME FUND Expense Example (Continued) (Unaudited) determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Institutional Class Beginning Ending Expenses Paid Account Value Account Value During Period 8/31/11 11/30/11 8/31/11 – 11/30/11* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 0.99%, multiplied by the average account value over the period, multiplied by 91/365 (to reflect the period from August 31, 2011 through November 30, 2011). 6 ROOSEVELT STRATEGIC INCOME FUND Investment Highlights (Unaudited) The Fund’s investment objective is to seek total return – income generation with capital appreciation, while managing downside risk.To achieve its investment objective, the Fund invests in a broad range of income-producing investments throughout the world, primarily through investments in fixed income obligations of any duration or maturity that are issued by U.S. and foreign companies, the U.S. government and its agencies, and foreign sovereign issuers.The Fund’s investments in fixed income securities may include securities of any rating or quality, including securities that have been rated below investment grade by a nationally recognized statistical ratings organization (“NRSRO”), commonly referred to as “junk bonds” or “high yield bonds.”The Fund’s investments in foreign securities may include securities of issuers located in emerging markets.The Fund may invest in securities denominated in U.S. dollars or foreign currencies, and may enter into forward currency contracts in anticipation of changes in currency exchange rates. Allocation of Portfolio Holdings (as a percentage of total investments) Total Returns as of November 30, 2011 Roosevelt Strategic Barclays Capital Income Fund U.S. Universal One Month )% )% Since Inception (8/31/11) )% % Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 800-829-4337. Continued 7 ROOSEVELT STRATEGIC INCOME FUND Investment Highlights (Continued) (Unaudited) Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The graph does not reflect any future performance. The Barclays Capital U.S. Universal Index represents the union of the U.S. Aggregate Index, the U.S. High-Yield Corporate Index, the 144 Index, the Euro dollar Index, the Emerging Markets Index, and the non-ERISA portion of the CMBS Index. One cannot invest directly in an index. Growth of $25,000 Investment *Inception Date 8 ROOSEVELT STRATEGIC INCOME FUND Schedule of Investments November 30, 2011 Principal Amount Value CONVERTIBLE BONDS – 1.05% Health and Personal Care Stores – 1.05% Omnicare, Inc. 3.250%, 12/15/2035 $ $ TOTAL CONVERTIBLE BONDS (Cost $369,339) CORPORATE BONDS – 55.75% Aerospace Product and Parts Manufacturing – 2.40% Textron, Inc. 5.600%, 12/01/2017 Animal Slaughtering and Processing – 2.93% Smithfield Foods, Inc. 7.750%, 07/01/2017 Automotive Equipment Rental and Leasing – 1.68% The Hertz Corp. 6.750%, 04/15/2019 Coal Mining – 2.30% Patriot Coal Corp. 8.250%, 04/30/2018 Depository Credit Intermediation – 5.62% Bank Of America Corporation 0.661%, 10/14/2016 (b) Citigroup, Inc. 8.125%, 07/15/2039 JPMorgan Chase Bank NA 0.668%, 06/13/2016 (b) PNC Financial Services Group, Inc. 6.750%, 07/29/2049 (b) The accompanying notes are an integral part of these financial statements 9 ROOSEVELT STRATEGIC INCOME FUND Schedule of Investments (Continued) November 30, 2011 Principal Amount Value Electric Power Generation, Transmission and Distribution – 4.04% The AES Corp. 7.750%, 03/01/2014 $ $ NRG Energy, Inc. 8.250%, 09/01/2020 Management of Companies and Enterprises – 2.73% Leucadia National Corp. 8.125%, 09/15/2015 Metal Ore Mining – 2.72% Freeport-McMoRan Copper & Gold, Inc. 8.375%, 04/01/2017 Motor Vehicle Body and Trailer Manufacturing – 3.07% Ford Motor Co. 7.450%, 07/16/2031 Motor Vehicle Parts Manufacturing – 2.86% American Axle & Manufacturing, Inc. 7.875%, 03/01/2017 Nondepository Credit Intermediation – 7.07% General Electric Capital Corp. 0.815%, 05/05/2026 (b) 5.875%, 01/14/2038 HSBC Finance Corp. 0.957%, 06/01/2016 (b) SLM Corp. 6.250%, 01/25/2016 Oil and Gas Extraction – 2.55% Pioneer National Resources Co. 6.650%, 03/15/2017 The accompanying notes are an integral part of these financial statements. 10 ROOSEVELT STRATEGIC INCOME FUND Schedule of Investments (Continued) November 30, 2011 Principal Amount Value Other Telecommunications – 2.85% Crown Castle International Corp. 9.000%, 01/15/2015 $ $ Petroleum and Coal Products Manufacturing – 2.32% Owens Corning 6.500%, 12/01/2016 Rubber Product Manufacturing – 2.81% The Goodyear Tire & Rubber Co. 10.500%, 05/15/2016 Securities and Commodity Contracts Intermediation and Brokerage – 0.81% Jefferies Group, Inc. 5.500%, 03/15/2016 Spectator Sports – 1.05% Penn National Gaming, Inc. 8.750%, 08/15/2019 Traveler Accommodation – 2.29% MGM Resorts International 5.875%, 02/27/2014 Wired Telecommunications Carriers – 3.65% AT&T, Inc. 4.950%, 01/15/2013 Windstream Corp. 7.000%, 03/15/2019 TOTAL CORPORATE BONDS (Cost $19,587,742) FOREIGN CORPORATE BONDS – 7.64% Royal Caribbean Cruises Ltd. 6.875%, 12/01/2013 Teck Resources Ltd. 10.250%, 05/15/2016 The accompanying notes are an integral part of these financial statements. 11 ROOSEVELT STRATEGIC INCOME FUND Schedule of Investments (Continued) November 30, 2011 Principal Amount Value FOREIGN CORPORATE BONDS – 7.64% (Continued) Transocean, Inc. 5.250%, 03/15/2013 $ $ XL Group PLC 6.500%, 12/29/2049 (b) TOTAL FOREIGN CORPORATE BONDS (Cost $2,744,221) US GOVERNMENT NOTES/BONDS – 10.15% United States Treasury Notes/Bonds – 10.15% 2.375%, 08/31/2014 3.000%, 08/31/2016 3.625%, 08/15/2019 TOTAL US GOVERNMENT NOTES/BONDS (Cost $3,558,225) FOREIGN GOVERNMENT BONDS – 19.45% Australia Government Bond 6.250%, 06/15/2014 4.500%, 04/15/2020 Canadian Government Bond 5.250%, 06/01/2012 4.000%, 06/01/2016 Switzerland Government Bond 4.000%, 02/11/2013 Philippine Government International Bond 9.375%, 01/18/2017 Peruvian Government International Bond 7.125%, 03/30/2019 Russian Eurobond 7.500%, 03/31/2030 TOTAL FOREIGN GOVERNMENT BONDS (Cost $6,758,249) The accompanying notes are an integral part of these financial statements. 12 ROOSEVELT STRATEGIC INCOME FUND Schedule of Investments (Continued) November 30, 2011 Shares Value PREFERRED STOCKS – 1.97% Depository Credit Intermediation – 0.96% BAC Capital Trust XII, 6.870%, 08/02/55 $ Securities and Commodity Contracts Intermediation and Brokerage – 1.01% Citigroup Capital XII, 8.500%, 03/30/40 TOTAL PREFERRED STOCKS (Cost $712,372) EXCHANGE TRADED FUNDS – 2.72% ProShares UltraShort Russell 2000 (a) ProShares UltraShort S&P 500 (a) TOTAL EXCHANGE TRADED FUNDS (Cost $1,163,229) SHORT-TERM INVESTMENTS – 0.13% Money Market Funds – 0.13% Fidelity Institutional Money Market Portfolio 0.18% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $43,905) TOTAL INVESTMENTS – 98.86% (Cost $34,937,282) Other Assets in Excess of Liabilities – 1.14% TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Variable rate security; the rate shown represents the rate at November 30, 2011. The accompanying notes are an integral part of these financial statements. 13 ROOSEVELT STRATEGIC INCOME FUND Statement of Assets and Liabilities November 30, 2011 Assets Investments, at value (cost $34,937,282) $ Dividends and interest receivable(1) Other assets Total Assets Liabilities Payable for Fund shares redeemed Payable to affiliates Payable to Adviser Accrued expenses and other liabilities Total Liabilities Net Assets $ Net Assets Consist Of: Paid-in capital Accumulated net investment income Accumulated net realized loss on investments ) Net unrealized depreciation on: Investments ) Foreign currency translation ) Net Assets $ Institutional Class Shares Net Assets Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share $ Net of $3,869 in interest withholding tax payable. The accompanying notes are an integral part of these financial statements. 14 ROOSEVELT STRATEGIC INCOME FUND Statement of Operations For the Period Ended November 30, 2011(1) Investment Income Interest income(2) $ Dividend income Total Investment Income Expenses Advisory fees Administration fees Audit and tax fees Transfer agent fees and expenses Federal and state registration fees Custody fees Reports to shareholders Legal fees Chief Compliance Officer fees and expenses Fund accounting fees Trustees’ fees and related expenses Other expenses Total Expenses Less waivers and reimbursement by Adviser (Note 4) ) Net Expenses Net Investment Income Realized and Unrealized Gain (Loss) on Investments and Foreign Currency Translation Net realized loss on: Investments ) Foreign currency translation ) Change in net unrealized depreciation on: Investments ) Foreign currency translation ) Net Realized and Unrealized Loss on Investments and Foreign Currency Translation ) Net Decrease in Net Assets from Operations $ ) The Institutional share class commenced operations on August 31, 2011. Net of $11,864 in interest withholding taxes. The accompanying notes are an integral part of these financial statements. 15 ROOSEVELT STRATEGIC INCOME FUND Statement of Changes in Net Assets Period Ended November 30, 2011(1) From Operations Net investment income $ Net realized loss on: Investments ) Foreign currency translation ) Change in net unrealized depreciation on: Investments ) Foreign currency translation ) Net decrease in net assets from operations ) From Capital Share Transactions Proceeds from shares sold – Institutional Class Payments for shares redeemed – Institutional Class ) Net increase in net assets from capital share transactions Total Increase in Net Assets Net Assets Beginning of period — End of period $ Accumulated Net Investment Income $ The Institutional share class commenced operations on August 31, 2011. The accompanying notes are an integral part of these financial statements. 16 ROOSEVELT STRATEGIC INCOME FUND Financial Highlights Per Share Data for a Share Outstanding Throughout the Period Period Ended November 30, 2011(1) Net Asset Value, Beginning of Period $ Income (loss) from investment operations: Net investment income(2) Net realized and unrealized loss on investments ) Total from Investment Operations ) Net Asset Value, End of Period $ Total Return(3) -1.00 % Supplemental Data and Ratios: Net assets, end of period (000’s) $ Ratio of expenses to average net assets: Before waiver and expense reimbursement(4) % After waiver and expense reimbursement(4) % Ratio of net investment income to average net assets: Before waiver and expense reimbursement(4) % After waiver and expense reimbursement(4) % Portfolio turnover rate(3) % The Institutional share class commenced operations on August 31, 2011. Per share net investment income was calculated using average shares outstanding. Not annualized. Annualized. The accompanying notes are an integral part of these financial statements. 17 ROOSEVELT STRATEGIC INCOME FUND Notes to Financial Statements November 30, 2011 Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The Roosevelt Strategic Income Fund (the “Fund”) represents a distinct diversified series with its own investment objectives and policies within the Trust. The investment objective of the Fund is total return – income generation with capital appreciation, while managing downside risk. The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value. The assets of the Fund are segregated, and a shareholder’s interest is limited to the Fund in which shares are held. The Fund became effective on June 9, 2011. The Institutional share class commenced operations on August 31, 2011. As of the date of this report, the Investor share class has not commenced operations. Each class of shares has identical rights and privileges except with respect to the distribution fees, and voting rights on matters affecting a single class of shares. Costs incurred by the Fund in connection with the organization, registration and the initial public offering of shares were paid by The Roosevelt Investment Group, Inc. (the “Adviser”). Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of the financial statements. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). (a) Investment Valuation Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued. When the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the stock is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”), including preferred stocks and exchange traded funds, will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price. If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation. If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. Fixed income securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a pricing service (“Pricing Service”). If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other 18 ROOSEVELT STRATEGIC INCOME FUND Notes to Financial Statements (Continued) November 30, 2011 analytical pricing models. The fair value of fixed income securities is estimated using various valuation techniques including models that consider estimated cash flows and maturity. Additional inputs such as the security and the creditworthiness of the underlying issuer and quotes from outside brokers for the same or similar issuances in developing its estimates of fair value is considered. To the extent the inputs are observable and timely, the values would be categorized in Level 2 of the fair value hierarchy; otherwise they would be generally categorized as Level 3. Short-term debt securities, such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost. If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. When market quotations are not readily available, any security or other asset is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees. These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual fair value. The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced. Redeemable securities issued by open-end, registered investment companies, including money market funds, are valued at the net asset value (“NAV”) of such companies for purchase and/or redemption orders placed on that day. Financial Accounting Standards Board (“FASB”) Accounting Standards Codification, “Fair Value Measurements and Disclosures” Topic 820 (“ASC 820”), establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value. ASC 820 requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value. ASC 820 also requires enhanced disclosures regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for each class of investments. These inputs are summarized in the three broad levels listed below: Level 1— Quoted prices in active markets for identical securities. Level 2— Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3— Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a 19 ROOSEVELT STRATEGIC INCOME FUND Notes to Financial Statements (Continued) November 30, 2011 summary of the inputs used to value the Fund’s investments carried at fair value as of November 30, 2011: Level 1 Level 2 Level 3 Total Fixed Income:* Convertible Bonds $
